                                      UNITED STATES DISTRICT COURT
                                                  forthe
                                   EASTERN DISTRICT OF NORTH CAROLINA

 U.S.A. vs. Michael Lamont Gilchrist                                                      Docket No. 5:18-CR-342-1D

                                      Petition for Action on Supervised Release

 COMES NOW Taylor R. O'Neil, U.S. Probation Officer of the court, presenting a petition for modification of the
 Judgment and Commitment Order of Michael Lamont Gilchrist, who, upon an earlier plea of guilty to two counts of
 Distribution of a Quantity of Cocaine Base (Crack), 21 U.S.C. § 841(a)(l) and 21 U.S.C. § 841(b)(l)(C), and
 Distribution of a Quantity of Cocaine Base (Crack) and Aiding and Abetting, 21 U.S.C. § 84l(a)(l), 21 U.S.C. §
 841(b)(l)(C) and 18 U.S.C. § 2, was sentenced by the Honorable James C. Dever III, U.S. District Judge, on June 24,
 2019, to the custody of the Bureau of Prisons for a term of 41 months. It was further ordered that upon release from
 imprisonment the defendant be placed on supervised release for a period of 36 months.

Michael Lamont Gilchrist was released from custody on October 27, 2020, at which time the term of supervised
release commenced.

 On November 20, 2020, a Violation Report was submitted to the court regarding the defendant's use of cocaine.
 Supervision was continued and Mr. Gilchrist was referred for drug treatment and a referral for the HOPE Court was
 submitted.

On December 4, 2020, a Petition for Action was signed by the court adding the following conditions per HOPE Court
requirements: participation in a cognitive behavioral program, DROPS, and warrantless searches.


RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

On December 18, 2020, the defendant tested positive for cocaine, amphetamine, and methamphetamine. Laboratory
confirmation results were received on December 30, 2020. The defendant admitted the use of these substances over
the course of approximately one week before the test was administered. It should also be noted that the defendant
failed to maintain communication with the probation officer during that week period in that the officer attempted to
reach out to him numerous times.

  The defendant is active in intensive outpatient treatment as well as community-based treatment (NA/AA).
  Additionally, he began the HOPE Court program on December 3, 2020, where he will remain in the initial phase until
1
  he can maintain sobriety for a minimum of 30 days. As a result of the recent positive, his treatment has been increased
  and he is voluntarily doing community service work to fill his idol time. In response to the current non-compliance,
  it is' recommended that he undergo 60 days of location monitoring in order to hold him accountable for his
  whereabouts and actions.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

     1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed 60
        consecutive days. The defendant is restricted to his residence during the curfew hours. The defendant shall
        submit to the following Location Monitoring: Radio Frequency monitoring and abide by all program
        requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.




                 Case 5:18-cr-00342-D Document 75 Filed 01/06/21 Page 1 of 2
Michael Lamont Gilchrist
Docket No. 5:18-CR-342-lD
Petition For Action
Page2

Reviewed and approved,                                     I declare under penalty of perjury that the foregoing is
                                                           true and correct.


Isl Maurice J. Foy                                         Isl Taylor R. O'Neil
Maurice J. Foy                                            Taylor R. O'Neil
Supervising U.S. Probation Officer                        U.S. Probation Officer
                                                          310 New Bern A venue, Room 610
                                                          Raleigh, NC 27601-1441
                                                          Phone:919-861-8698
                                                          Executed On: January 6, 2021



                                          ORDER OF THE COURT

Considered and ordered this -=lee....-_ day of   Ja. nIJ CJ.JV/          , 2021, and ordered filed and made a part
of the records in the above case.                            l


J ~ C. Dever III
U.S. District Judge




               Case 5:18-cr-00342-D Document 75 Filed 01/06/21 Page 2 of 2
